
	
		I
		112th CONGRESS
		1st Session
		H. R. 1771
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Cohen (for
			 himself, Ms. Norton,
			 Mr. Hastings of Florida,
			 Mr. Grijalva,
			 Ms. Jackson Lee of Texas,
			 Mr. Jackson of Illinois,
			 Mr. Nadler,
			 Mr. Gonzalez,
			 Mr. Davis of Illinois,
			 Mr. Stark, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To increase public confidence in the justice system and
		  address any unwarranted racial and ethnic disparities in the criminal
		  process.
	
	
		1.Short titleThis Act may be cited as the
			 Justice Integrity Act of
			 2011.
		2.FindingsCongress finds that—
			(1)the pursuit of
			 justice requires the fair application of the law;
			(2)racial and ethnic
			 disparities in the criminal process have contributed to a growing perception of
			 bias in the criminal justice system;
			(3)there are a
			 variety of possible causes of disparities in criminal justice statistics among
			 racial and ethnic groups and these causes may differ throughout the United
			 States, including crime rates, racial discrimination, ethnic and cultural
			 insensitivity, or unconscious bias, as well as other factors;
			(4)the Nation would
			 benefit from an understanding of all factors causing a disparate impact on the
			 criminal justice system; and
			(5)programs that
			 promote fairness will increase public confidence in the criminal justice
			 system, increase public safety, and further the pursuit of justice.
			3.Pilot
			 program
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Attorney General shall establish a pilot program in 10 United
			 States districts in order to promote fairness, and the perception of fairness,
			 in the Federal criminal justice system, and to determine whether legislation is
			 required.
			(b)Program
			 requirements
				(1)U.S.
			 AttorneysThe Attorney General shall designate, in accordance
			 with paragraph (3), 10 United States Attorneys who shall each implement a plan
			 in accordance with section 4, beginning not later than 1 month after those
			 United States Attorneys are designated by the Attorney General.
				(2)PurposeThe
			 purposes of the plans required by this section are—
					(A)to gather racial
			 and ethnic data on investigations and prosecutions in the United States
			 districts and the causes of disparities, if any;
					(B)to determine the
			 extent to which the communities’ perception of bias has affected confidence in
			 the Federal criminal justice system;
					(C)to analyze whether
			 measures may be taken to reduce unwarranted disparities, if any, and increase
			 confidence in the criminal justice system; and
					(D)to make
			 recommendations, to the extent possible, to ensure that law enforcement
			 priorities and initiatives, charging and plea bargaining decisions, sentencing
			 recommendations, and other steps within the criminal process are not influenced
			 by racial and ethnic stereotyping or bias, and do not produce unwarranted
			 disparities from otherwise neutral laws or policies.
					(3)Criteria for
			 selection
					(A)In
			 generalThe 10 pilot districts referred to in subsection (a)
			 shall include districts of varying compositions with respect to size, case
			 load, geography, and racial and ethnic composition.
					(B)Metropolitan
			 areasAt least 3 of the United States Attorneys designated by the
			 Attorney General shall be in Federal districts encompassing metropolitan
			 areas.
					4.Plan and
			 report
			(a)In
			 general
				(1)United States
			 AttorneyEach United States Attorney shall, in consultation with
			 an advisory group appointed in accordance with paragraph (2), develop and
			 implement a plan in accordance with subsections (b) and (c).
				(2)Advisory
			 group
					(A)AppointmentNot
			 later than 90 days after designation by the Attorney General, the United States
			 Attorney in each of the 10 pilot districts selected pursuant to section 3 shall
			 appoint an advisory group, after consultation with the chief judge of the
			 district and criminal justice professionals within the district.
					(B)MembershipThe
			 advisory group of a United States Attorney shall include—
						(i)1 or
			 more senior social scientists with expertise in research methods or statistics;
			 and
						(ii)individuals and
			 entities who play important roles in the criminal justice process and have
			 broad-based community representation such as—
							(I)Federal and State
			 prosecutors;
							(II)Federal and State
			 defenders, if present in the district, and private defense counsel;
							(III)Federal and
			 State judges;
							(IV)Federal and State
			 law enforcement officials and union representatives;
							(V)a
			 member of the United States Sentencing Commission or designee;
							(VI)parole and
			 probation officers;
							(VII)correctional
			 officers;
							(VIII)victim’s rights
			 representatives;
							(IX)civil rights
			 organizations;
							(X)business and
			 professional representatives; and
							(XI)faith-based
			 organizations that provide services to people involved in the criminal justice
			 system.
							(C)Term
			 limitSubject to subparagraph (D), a member of the advisory group
			 shall not serve longer than 5 years.
					(D)Permanent
			 membersNotwithstanding subparagraph (C), the following shall be
			 permanent members of the advisory group for that district:
						(i)The
			 chief judge for the judicial district.
						(ii)The
			 Federal defender for the judicial district.
						(iii)The United
			 States Attorney for the judicial district.
						(E)ReporterThe
			 United States Attorney may designate a reporter for each advisory group, who
			 may be compensated in accordance with guidelines established by the Executive
			 Office of the United States Attorneys.
					(F)Independent
			 contractorsThe members of an advisory group of a United States
			 Attorney and any person designated as a reporter for such group—
						(i)shall be
			 considered independent contractors of the United States Attorney’s Office when
			 in the performance of official duties of the advisory group; and
						(ii)may
			 not, solely by reason of service on or for the advisory group, be prohibited
			 from practicing law before any court.
						(b)Development and
			 implementation of a plan and report
				(1)Advisory group
			 reportThe advisory group appointed under subsection (a)(2)
			 shall—
					(A)(i)systematically collect
			 and analyze quantitative data on the race and ethnicity of the defendant and
			 victim at each stage of prosecution, including case intake, bail requests,
			 declinations, selection of charges, diversion from prosecution or
			 incarceration, plea offers, sentencing recommendations, fast-track sentencing,
			 and use of alternative sanctions; and
						(ii)at a minimum, collect aggregate
			 data capable of individualization and tracking through the system so that any
			 cumulative racial or ethnic disadvantage can be analyzed;
						(B)seek to determine
			 the causes of racial and ethnic disparities in a district, and whether these
			 disparities are substantially explained by sound law enforcement policies or if
			 they are at least partially attributable to discrimination, insensitivity, or
			 unconscious bias;
					(C)examine the extent
			 to which racial and ethnic disparities are attributable to—
						(i)law
			 enforcement priorities, prosecutorial priorities, the substantive provisions of
			 legislation enacted by Congress; or
						(ii)the
			 penalty schemes enacted by Congress or implemented by the United States
			 Sentencing Commission;
						(D)examine data
			 including—
						(i)the
			 racial and ethnic demographics of the United States Attorney’s district;
						(ii)defendants
			 charged in all categories of offense by race and ethnicity, and, where
			 applicable, the race and ethnicity of any identified victim;
						(iii)recommendations
			 for sentencing enhancements and reductions, including the filing of substantial
			 assistance motions, whether at sentencing or post-conviction, by race and
			 ethnicity;
						(iv)charging
			 policies, including decisions as to who should be charged in Federal rather
			 than State court when either forum is available, and whether these policies
			 tend to result in racial or ethnic disparities among defendants charged in
			 Federal court, including whether relative disparities exist between State and
			 Federal defendants charged with similar offenses;
						(v)the
			 racial and ethnic composition of the Federal prosecutors in the district;
			 and
						(vi)the
			 extent to which training in the exercise of discretion, including cultural
			 competency, is provided prosecutors;
						(E)consult with an
			 educational or independent research group, if necessary, to conduct work under
			 this subsection; and
					(F)submit to the
			 United States Attorney by the end of the second year after their initial
			 appointment a report and proposed plan, which shall be made available to the
			 public and which shall include—
						(i)factual findings
			 and conclusions on racial and ethnic disparities, if any, and the State of
			 public confidence in the criminal process;
						(ii)recommended
			 measures, rules, and programs for reducing unjustified disparities, if any, and
			 increasing public confidence; and
						(iii)an
			 explanation of the manner in which the recommended plan complies with this
			 paragraph.
						(2)Adoption of
			 planNot later than 60 days after receiving and considering the
			 advisory group’s report and proposed plan under paragraph (1), the United
			 States Attorney appointed under section 3 shall adopt and implement a
			 plan.
				(3)Copy of
			 reportThe United States Attorney shall transmit a copy of the
			 plan and report adopted and implemented, in accordance with this subsection,
			 together with the report and plan recommended by the advisory group, to the
			 Attorney General. The United States Attorney shall include with the plan an
			 explanation of any recommendation of the advisory group that is not included in
			 the plan.
				(4)CongressThe
			 Attorney General shall transmit to the United States Attorney’s in every
			 Federal district and to the Committees on the Judiciary of the Senate and the
			 House of Representatives copies of any plan and accompanying report submitted
			 by a pilot district.
				(c)Periodic United
			 States attorney assessmentAfter adopting and implementing a plan
			 under subsection (b), each United States Attorney in a pilot district shall
			 annually evaluate the efficacy of the plan. In performing such assessment, the
			 United States Attorney shall consult with the advisory group appointed in
			 accordance with subsection (a)(2). Each assessment shall be submitted to the
			 Executive Office for United States Attorneys for review in accordance with
			 subsection (d).
			(d)Information on
			 the pilot program
				(1)Report and model
			 planNot later than 5 years after the date of the enactment of
			 this Act, the Attorney General shall—
					(A)prepare a
			 comprehensive report on all plans received pursuant to this section;
					(B)based on all the
			 plans received pursuant to this section the Attorney General shall also develop
			 one or more model plans; and
					(C)transmit copies of
			 the report and model plan or plans to the Committees on the Judiciary of the
			 Senate and the House of Representatives.
					(2)Continued
			 oversightThe Attorney General shall, on a continuing
			 basis—
					(A)study ways to
			 reduce unwarranted racial and ethnic disparate impact in the Federal criminal
			 system; and
					(B)make
			 recommendations to all United States Attorneys on ways to improve the
			 system.
					5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $3,000,000 for use, at the discretion of the
			 Attorney General, by the United States Attorneys’ advisory groups in the
			 development and implementation of plans under this Act.
		
